DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
	It should also be noted that although the following claimed phrase: “wherein” of claim 1-9 has been treated for the sake of compact prosecution, it is not positively recited as a step of the method but instead considered to merely be an intended use.  That is, the method of ‘causing to access’, ‘causing a negotiation’, and ‘causing a transfer’ may make use of the suitable connection information as claimed, but the actual origin of the suitable connection information (or how it is determined) is not recited as being within the scope of the claim and therefore does not carry patentable weight.  Instead, the wherein statement merely states how the information is determined without limiting the claimed method to include an actual step of ‘determining’.
	It is further noted that in order for the Application to be considered for allowance, Applicant should bring the language from Fig. 6 and Para 40 and 41 into claim language showing the invention as a whole or may arrange telephone interview with the examiner to discuss various features of the invention.
	 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7, 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang Pub. No. US 20200393675 A1.
	Regarding Claim 1, Huang teaches an alignment system (Fig. 1 and 4 and Para 6, a diffraction-based HUD system), comprising:
	a first diffractive optical element (Para 77, diffractive projection screen 120 comprises a diffractive optical device 120a refer to as first diffractive optical element) comprising an image (Para 77, diffractive projection screen 120 comprises a diffractive optical device 120a for forming a virtual image of the target image i.e., comprising a image by means of diffracting the light from the optical engine); 
	and a laser source (Fig. 1 and 4 and Para 75, coherent light source 111);
	wherein the image is visible when the laser source is viewed from a desired field of view through the first diffractive optical element (Para 77 and 79, virtual image of the target image to make it easy for users of the HUD system to view the image i.e., image is visible, the diffractive projection screen 120 can diffract light from each pixel on the display surface of the optical engine 110 to form parallel or approximately parallel 
	wherein the laser source (Para 75 and Fig. 1 and 4 Unit 111, light source 111) is positioned to, upon activation (Para 82, The light from the coherent light source 111 enters, and then is diffused by, the diffuser 113), produce a beam of light that will extend through at least a portion of the first diffractive optical element (Fig. 1 and 4 Para 75 and 82, The light diffusing device 113 is arranged on an optical path from the coherent light source 111 i.e., positioned to) to the display surface and used for diffusing light i.e., upon activation produce a beam of light, causing the light beams emitted by each pixel on the display surface to be divergent i.e., that will extend through at least a portion of the first diffractive optical element).
	Regarding Claim 6, Huang teaches wherein the laser source is configured to produce a beam of light that extends from the laser source through the first diffractive optical element in a generally perpendicular orientation as it passes through the first diffractive optical element (Para 95).
	Regarding Claim 7, Huang teaches further comprising a second diffractive optical element;
wherein second diffractive optical element is generally parallel to the first diffractive optical element;
wherein the second diffractive optical element is disposed between the aperture and the first diffractive optical element; and

	Regarding Claim 10, Huang teaches further comprising at least one mirror or focusing lens configured to direct light from the laser source toward the first diffractive optical element (Fig. 1 Unit 113 and Para 75).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable overHuang Pub. No. US 20200393675 A1.
	Regarding Claim 2, Huang does not specifically teaches wherein the first diffractive optical element and the laser source are disposed in a pillar of a vehicle.
	However, Huang teaches that the first diffractive optical element and the laser source are disposed in the windshield of a vehicle or an aircraft (Para 78) and suggest that those skilled in the art should understand that the invention scope referred to in the present application is not limited to the technical solutions formed by the specific combination of the above technical features, but also should cover other technical solutions concluded by the arbitrary combination of the aforesaid technical features or the equivalents without departing from the inventive concept  which cover the pillar of a vehicle (Para 160).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huang so as to use the device so as to allow the device to capture appropriate image to perform appropriate function for which the system is designed.
	Regarding Claim 3, Huang teaches wherein the aperture is aligned with the laser source and the first diffractive optical element so that the laser source is configured to send light through the first diffractive optical element and through the aperture (Para 75).

	However, Huang teaches that the first diffractive optical element and the laser source are disposed in the windshield of a vehicle or an aircraft (Para 78) and suggest that those skilled in the art should understand that the invention scope referred to in the present application is not limited to the technical solutions formed by the specific combination of the above technical features, but also should cover other technical solutions concluded by the arbitrary combination of the aforesaid technical features or the equivalents without departing from the inventive concept  which cover the pillar of a vehicle (Para 160).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huang so as to use the device so as to allow the device to capture appropriate image to perform appropriate function for which the system is designed.
	Regarding Claim 4, Huang teaches further comprising a selectively transparent cover; wherein the selectively transparent cover is disposed over and configured to cover the aperture (Para 77).
	Regarding Claim 5, Huang teaches wherein the selectively transparent cover is an electro-optic element (Para 11).
	Claim 8, 9, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang Pub. No. US 20200393675 A1 in view of Breed Pub. No. US 20050131607 A1
	Regarding Claim 8, Huang does not specifically teaches wherein the alignment system is in communication with a biometric scanning apparatus.

	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huang with the method of Breed so as to determine the position of the occupant and recognize if the occupant is an authorized individual (See Breed Para 308-309).
	Regarding Claim 9,  Huang does not specifically teaches wherein the laser source is an eye-safe laser source.
	However, in the same field of endeavor, Breed teaches using wavelength beyond 1.1 micron which is safe for eyes (Para 595).
	 Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huang with the method of Breed so the glare will not interfere with the imaging of the face (See Breed Para 595).
	Regarding Claim 11, Huang teaches a first diffractive optical element having an image that appears when light from a laser source is viewed through the first diffractive optical element from a desired field of view (Fig. 1 and Para 77, The diffractive projection screen 120 comprises a diffractive optical device 120a for forming a virtual image of the target image by means of diffracting the light from the optical engine);
	a laser source configured to generate a beam of light and shine the beam of light through the first diffractive optical element (Fig. 1 and Para 77,  the projection region of 
	Huang does not specifically teaches
	a scanning system comprising: 
at least one scanning apparatus disposed to capture images from the desired field of view.
	However, in the same field of endeavor, Breed teaches 
	a scanning system (Para 305-306, scanning laser assembly) comprising: 
at least one scanning apparatus disposed to capture images from the desired field of view (Fig. 8A – 8EPara 308, The camera or other device may be constructed to obtain three-dimensional images and/or focus the images on one or more optical arrays such as CCDs. Further, a mechanism for moving a beam of radiation through a passenger compartment of the vehicle occupied by the occupant, i.e., a scanning system, can be used. When using ultrasonic or electromagnetic waves, the time of flight between the transmission and reception of the waves can be used to determine the position of the occupant. i.e., at least one scanning apparatus disposed to capture images from the desired field of view).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huang with the method of Breed so as to determine the position of the occupant and recognize if the occupant is an authorized individual (See Breed Para 308-309).
Regarding Claim 12, Huang does not specifically teaches wherein the scanning apparatus is a biometric scanning apparatus.
	However, in the same field of endeavor, Breed teaches scanning apparatus is a biometric scanning apparatus where biometric measures can be used with or in place of, a facial or iris image to further improve the recognition accuracy such as voice recognition (voice-print), finger or hand prints, weight, height, arm length, hand size to recognize particular individual (Para 570-571).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huang with the method of Breed so as to determine the position of the occupant and recognize if the occupant is an authorized individual (See Breed Para 308-309).
	Regarding Claim 13, Huang does not specifically teaches wherein the scanning apparatus is an iris scanner.
	However, in the same field of endeavor, Breed teaches scanning apparatus is a iris scanner where biometric measures can be used with or in place of, a facial or iris image to further improve the recognition accuracy such as voice recognition (voice-print), finger or hand prints, weight, height, arm length, hand size to recognize particular individual (Para 570-571).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huang with the method of Breed so as to determine the position of the occupant and recognize if the occupant is an authorized individual (See Breed Para 308-309).

	Regarding Claim 14, Huang does not specifically teaches wherein the scanning apparatus is a facial recognition scanner.
	However, in the same field of endeavor, Breed teaches scanning apparatus is a facial recognition scanner where biometric measures can be used with or in place of, a facial or iris image to further improve the recognition accuracy such as voice recognition (voice-print), finger or hand prints, weight, height, arm length, hand size to recognize particular individual (Para 570-571).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huang with the method of Breed so as to determine the position of the occupant and recognize if the occupant is an authorized individual (See Breed Para 308-309).
	Regarding Claim 15, Huang teaches  further comprising a second diffractive optical element disposed generally parallel to the first diffractive optical element (Para 85 and Fig. 4).
	Regarding Claim 16, it has been rejected for the same reasons as claim 9.
	Regarding Claim 17, Huang does not specifically teaches wherein the scanning system is disposed in a vehicle.
However, in the same field of endeavor, Breed teaches from Fig. 5 scanning laser assembly that is disposed in the vehicle (See Fig. 5 and Para 305-306).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huang with the method of Breed so as to determine the position of the occupant and recognize if the occupant is an authorized individual (See Breed Para 308-309).
	Regarding Claim 18, Huang and Breed does not specifically teaches wherein the scanning system is disposed behind an aperture in a pillar of a vehicle.
	However, Huang teaches that the first diffractive optical element and the laser source are disposed in the windshield of a vehicle or an aircraft (Para 78) and suggest that those skilled in the art should understand that the invention scope referred to in the present application is not limited to the technical solutions formed by the specific combination of the above technical features, but also should cover other technical solutions concluded by the arbitrary combination of the aforesaid technical features or the equivalents without departing from the inventive concept  which cover the pillar of a vehicle (Para 160).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huang and further in view of Breed so as to use the device so as to allow the device to capture appropriate image to perform appropriate function for which the system is designed.
	Regarding Claim 19,  Huang does not specifically teaches further comprising a selectively transparent element; wherein the selectively transparent element is disposed within the pillar and is disposed to cover the aperture.
	Huang does not specifically teaches an aperture is disposed in an exterior wall of the pillar.
	However, Huang teaches that the first diffractive optical element and the laser source are disposed in the windshield of a vehicle or an aircraft (Para 78) and suggest that those skilled in the art should understand that the invention scope referred to in the present application is not limited to the technical solutions formed by the specific 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huang so as to use the device so as to allow the device to capture appropriate image to perform appropriate function for which the system is designed.
	Regarding Claim 20.    The scanning system of claim 19, wherein the selectively transparent element is an electro-optic device (Para 11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goma et al. Pub. No. US 20150373322 A1 - AUTOMATIC MULTIPLE DEPTH CAMERAS SYNCHRONIZATION USING TIME SHARING
Zhou et al. Pub. No. US 20200151425 A1 - Image Processing Method, Image Processing Device, Computer Readable Storage Medium and Electronic Device
Miller et al. Pub. No. US 20190361256 A1 - SYSTEMS AND METHODS OF PROVIDING VISUAL INFORMATION WITH ONE DIMENSIONAL PUPIL EXPANSION

Chen Pub. No. US 20190064539 A1 - LASER ILLUMINATION SYSTEM AND METHOD FOR ELIMINATING LASER SPECKLE THEREOF

Haneda et al. Pub. No. US 20150009100 A1 - PROJECTION TYPE IMAGE DISPLAY DEVICE
Eye Tracking in Advanced Interface Design by Robert Jacob 1995

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 5712727855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647